Exhibit 10.1

 

SYNOVUS FINANCIAL CORP.

EXECUTIVE CASH BONUS PLAN

 

ARTICLE I

 

OBJECTIVE OF THE PLAN

 

The purposes of this Synovus Financial Corp. Executive Cash Bonus Plan (“Plan”)
are to reward selected officers of Synovus Financial Corp. (the “Company”) and
certain of its subsidiaries (“Subsidiaries”) for superior corporate performance
measured by achievement of financial performance and strategic corporate
objectives and to attract and retain top quality executives.

 

ARTICLE II

 

PLAN ADMINISTRATION

 

This Plan is administered by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”); provided, however, that with respect
to matters involving employees of any publicly-traded Subsidiary of the Company,
the “Committee” shall be the compensation committee of such publicly-traded
Subsidiary. The Committee (and the compensation committee of any publicly-traded
Subsidiary of the Company) shall be composed of two or more outside directors as
defined in Section 162(m) of the Internal Revenue Code of 1986, as amended
(“Code”).

 

ARTICLE III

 

PARTICIPANTS

 

Participation is limited to the Chief Executive Officer and the four highest
compensated officers of the Company and any publicly-traded Subsidiary of the
Company as selected from year-to-year by the members of the Committee
(“Participants”).

 

ARTICLE IV

 

PERFORMANCE OBJECTIVES

 

 

Each fiscal year, the Committee shall establish

 

 

(i)

performance objectives for such and/or the succeeding fiscal year for the
Company, any Subsidiary, or any business segment or business unit of the Company
or any Subsidiary, based upon such criteria as may be from

 



 

time to time considered by the Committee, which criteria may include, not to the
exclusion of other criteria, criteria that has been approved by the shareholders
of the Company or the shareholders of any publicly-traded Subsidiary of the
Company; and

 

 

(ii)

a system which equates the attainment of various performance objectives by the
Company and Subsidiaries for such and/or the succeeding fiscal year into various
percentages of the base salaries of eligible officers of the Company and
Subsidiaries for such and/or the succeeding fiscal year which may be awarded to
such Employees who are selected to be Participants in the Plan as bonuses.

 

The maximum award under this Plan to any participant for any performance period
shall be $2,000,000.

 

ARTICLE V

 

AWARD OF BONUSES

 

As soon as practicable after each fiscal year for which performance objectives
have, pursuant to Article IV, been established, the Committee shall determine
whether the Company and each Subsidiary attained the previously-established
performance objectives. Assuming such performance objectives shall be attained,
the Committee shall determine, in its sole and exclusive discretion, whether any
bonuses shall be awarded for such fiscal year. In determining the amount of
bonuses to be awarded under the Plan, the Committee shall have the right to
exercise negative discretion or decrease an award otherwise payable to a
Participant, but the Committee shall have no discretion to increase the amount
of any award under the Plan. Such bonuses shall be awarded as soon as
practicable thereafter and the officers who are determined to be entitled to
receive such bonuses shall be promptly notified of the award thereof.

 

ARTICLE VI

 

DEFERRAL OF BONUSES

 

Any bonus or any portion of any bonus awarded to a Participant may, at the
election of such Participant, be deferred pursuant to the provisions of the
Synovus Financial Corp./Total System Services, Inc. Deferred Compensation Plan
(“Deferred Plan”), as such Deferred Plan may be amended from time to time. All
bonus amounts deferred under the Deferred Plan shall be paid in accordance with
the distribution provisions of the Deferred Plan, as such provisions may be
amended from time to time.

 

 

2

 



 

ARTICLE VII

 

NO ENTITLEMENT TO BONUS

 

Participants are entitled to a distribution under this Plan only upon the
approval of the award by the Committee and no Participant shall be entitled to a
bonus under the Plan due to the attainment of performance objectives. In
addition, any Participant not employed by the Company or a Subsidiary on
December 31 of any fiscal year will not be entitled to a bonus unless otherwise
determined by the Committee.

 

ARTICLE VIII

 

TERMINATION OF PLAN

 

The Company Board of Directors may amend or terminate the Plan at any time and
for any reason without prior notice.

 

ARTICLE IX

 

PARTICIPANT’S RIGHT OF ASSIGNABILITY

 

Bonus amounts hereunder shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.

 

ARTICLE X

 

GOVERNING LAW

 

The validity, construction, performance and effect of the Plan shall be governed
by Georgia law.

 

 

 

3

 

 

 